DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-15 are pending in the application and have been examined.

Claim Objections
Claim 8 is objected to because of the following informalities:  There is no antecedent basis established for, "the barrel" or "the first end aperture." Antecedent basis is established later in the .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 12, and 15 recite the limitation, “linear actuator the force.” It is unclear what is meant by that limitation. For the purposes of examination, it is assumed to mean the mover presses on the tip of the pusher to apply a force to the linear actuator.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klop (US 2017/0225560 A1) hereinafter Klop.
Claim 1:
Klop discloses an active grille system having a linear actuation mechanism (Figs. 2-3) comprising: an active grille system (18) having at least one moveable vane (22) connected to a frame (24), wherein the at least one moveable vane rotates between an open position and a closed position (Para. 0031) using force transmitted a linear actuation mechanism (Para. 0034; Item 36); and an actuator (Fig. 3, Item 30) having a mover (40) for providing force to the linear actuation mechanism thereby causing the at least one moveable vane to rotate between an open position and a closed position (Para. 0031-0034).
Claim 2:
Klop, as shown in the rejection above, discloses all the limitations of claim 1.
Klop also discloses wherein the linear actuation mechanism further comprises: a barrel (Fig. 3, Item 38) with a cavity (space inside 38) that includes a first end aperture (opening near 42) and a second end aperture (opening at 50); a plunger having a plunger tip at one end (42), wherein the plunger is slidably position through the first end aperture of the barrel so that the plunger tip moves between a retracted position and an extended position (Paras. 0036-0037); a pusher positioned in the cavity and having a tip extending outside of the second end aperture, the tip being engageable with the actuator, wherein the pusher exerts force on the plunger and moves the plunger between a plunger extended position, a free motion position and a plunger retract position (the pusher is the fluid described in Para. 0036 that acts on the plunger to move it linearly).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Klop.
Claim 5:
Klop, as shown in the rejection above, discloses all the limitations of claim 2.
Klop teaches all of the claimed features except for wherein the barrel includes a body that slides into a cap, where the plunger extends through the body and the pusher slides within the cap. However, it would have been obvious to one having ordinary skill in the art to break the barrel into separate body and cap, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  See MPEP 2144.04, In re Dulberg, 289 F.2d 522, 129 USPQ 348, 349 (CCPA 1961). 
Claim 8:
Klop discloses an active grille system having a linear actuation mechanism (Figs. 2-3) comprising: an active grille system (18) having at least one moveable vane (22) connected to a frame (24), wherein the at least one moveable vane rotates between an open position and a closed position (Para. 0031); using force transmitted a linear actuation mechanism connectable to the at least one moveable vane (Para. 0034; Item 36), wherein the linear actuation mechanism includes a plunger having a plunger tip at one end (42), wherein the plunger is slidably position through the first end aperture (opening near 42) of the barrel (38) so that the plunger tip moves between a retracted position and an extended position and a pusher positioned in the cavity and having a tip extending outside of the second end aperture (Paras. 0036-0037; opening at 50); a barrel (38) with a cavity (space inside 38) that includes a first end aperture (opening near 42) and a second end aperture (opening at 50) , where the plunger extends through the body and the pusher slides within the cap (Paras. 0036-0037) and; an actuator having a mover for providing force to the linear actuation mechanism thereby causing the at least one moveable vane to rotate between an open position and a closed position (the pusher is the fluid described in Para. 0036 that acts on the plunger to move it linearly).
Klop teaches all of the claimed features except for wherein the barrel includes a body that slides into a cap. However, it would have been obvious to one having ordinary skill in the art to break the barrel into separate body and cap, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  See MPEP 2144.04, In re Dulberg, 289 F.2d 522, 129 USPQ 348, 349 (CCPA 1961).
Claim 9 :
Klop, as shown in the rejection above, discloses all the limitations of claim 8.
Klop also discloses wherein the linear actuation mechanism further comprises: wherein the tip of the pusher is engageable with the actuator (40, 42, 46), wherein the pusher exerts force on the plunger and moves the plunger between a plunger extended position, a free motion position and a plunger retract position (Para. 0031-0034).

Claim(s) 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Klop as applied to claims 1 and 8 above, and further in view of Charnesky et al. (US 2012/0305818 A1) hereinafter Charnesky.
Claim 7:
Klop, as shown in the rejection above, discloses all the limitations of claim 1.
Klop doesn’t explicitly disclose wherein the actuator is a solenoid actuator, where the mover presses on the linear actuator the force.
However, Charnesky does disclose wherein the actuator is a solenoid actuator, where the mover presses on the linear actuator the force. (Para. 0040)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Klop with the disclosure of Charnesky for providing a known means for manipulating the position of the shutters.
Claim 12:
Klop, as shown in the rejection above, discloses all the limitations of claim 8.
Klop doesn’t explicitly disclose wherein the actuator is a solenoid actuator, where the mover presses on the tip of the pusher to linear actuator the force.
However, Charnesky does disclose wherein the actuator is a solenoid actuator, where the mover presses on the tip of the pusher to linear actuator the force. (Para. 0040)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Klop with the disclosure of Charnesky for providing a known means for manipulating the position of the shutters.

Allowable Subject Matter
Claims 3-4, 6, 10-11, and 13-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Klop and Charnesky are the closest prior art. However, either alone or in combination they fail to anticipate or render obvious:
In claim 3, “a rotating cam position between the second end of the plunger and the pusher, wherein the rotating cam has a plunger face surface in contact with the second end of the plunger and a second cam surface in contact with the first cam surface on the pusher, the rotating cam rotates about an axis of the barrel in response to the first cam surface of the pusher acting on the second cam surface of the rotating cam, such that the rotating cam rotates between a stop position wherein the second cam surface engages the one or more stops and holds the plunger in the extended position and a retracted position where the rotating cam slides past the one or more stops allowing the plunger to move the retracted position.”
In claim 6, “one or more stops positioned radially within the cavity; and a rotating cam position between the second end of the plunger and the pusher, wherein the rotating cam has a plunger face surface in contact with the second end of the plunger and a second cam surface in contact with the first cam surface on the pusher, the rotating cam rotates about an axis of the barrel in response to the first cam surface of the pusher acting on the second cam surface of the rotating cam, such that the rotating cam rotates between a stop position wherein the second cam surface engages the one or more stops formed in the cavity of the barrel where the cap is located and holds the plunger in the extended position and a retracted position where the rotating cam slides past the one or more stops allowing the plunger to move the retracted position.”
In claim 10, “a rotating cam position between the second end of the plunger and the pusher, wherein the rotating cam has a plunger face surface in contact with the second end of the plunger and a second cam surface in contact with the first cam surface on the pusher, the rotating cam rotates about an axis of the barrel in response to the first cam surface of the pusher acting on the second cam surface of the rotating cam, such that the rotating cam rotates between a stop position wherein the second cam surface engages the one or more stops and holds the plunger in the extended position and a retracted position where the rotating cam slides past the one or more stops allowing the plunger to move the retracted position.”
In claim 13, “a plunger having a plunger tip at one end and a cam connection at a second end, wherein the plunger is slidably position through the first end aperture of the barrel so that the plunger tip moves between a retracted position and an extended position; a retraction spring circumscribing a portion of the shaft of the plunger positioned between a wall adjacent the first end aperture of the barrel and a spring bushing on an outside surface of the plunger, wherein the retraction spring biases the plunger tip toward the retracted position; a pusher positioned in the cavity and having a tip extending outside of the second end aperture, the tip being engageable with the actuator, wherein the pusher moves between a plunger extended position, a free motion position and a plunger retract position, the pusher has a first cam surface facing toward the plunger; one or more stops positioned radially within the cavity; and a rotating cam position between the second end of the plunger and the pusher, wherein the rotating cam has a plunger face surface in contact with the second end of the plunger and a second cam surface in contact with the first cam surface on the pusher, the rotating cam rotates about the axis in response to the first cam surface of the pusher acting on the second cam surface of the rotating cam, such that the rotating cam rotates between a stop position wherein the second cam surface engages the one or more stops and holds the plunger in the extended position and a retracted position where the rotating cam slides past the one or more stops allowing the plunger to move the retracted position.”
Claims 4, 11, 14, and 15 are indicated as allowable based on their dependence on a claim indicated as allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747